         CASE 0:20-cr-00197-DWF-TNL Doc. 43 Filed 02/17/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Case No. 20-cr-197 (DWF/TNL)

                     Plaintiff,

v.                                                                  ORDER

Esteban Ramos,

                     Defendant.


       This matter comes before the Court on the parties’ Joint Motion for Extension of

Motion Filing Date, ECF No. 41. Defendant Esteban Ramos has also filed a Statement of

Facts in Support of Exclusion of Time Under the Speedy Trial Act, ECF No. 42. The parties

are “working to resolve any issues requiring pretrial motions.” ECF No. 41 at 1. They “have

nearly completed th[is] process and do not believe that a motion hearing will ultimately be

required,” but need “additional time, due in part to challenges posed by COVID-19.” ECF

No. 41 at 1. The parties request a 30-day continuance of the deadline to file responses to

pretrial motions and the criminal motions hearing date.

       Additionally, beginning on March 13, 2020, and continuing thereafter, the Honorable

John R. Tunheim, Chief District Judge for the United States District Court for the District of

Minnesota, has issued a series of General Orders in connection with the COVID-19

pandemic, addressing, among other things, criminal proceedings and trials. 1 On February

12, 2021, Chief Judge Tunheim entered General Order No. 26, which continues all in-person
          CASE 0:20-cr-00197-DWF-TNL Doc. 43 Filed 02/17/21 Page 2 of 6




hearings, unless the presiding judge determines that an in-person hearing is necessary,

through May 2, 2021, and orders that no new criminal trial may commence before May 3,

2021. See generally In re: Updated Guidance to Court Operations Under the Exigent

Circumstances Created by COVID-19, Gen. Order No. 26 (D. Minn. Feb. 12, 2021).

        General Order No. 26 continues to encourage the use of videoconferencing in criminal

proceedings and states that, with the defendant’s consent, criminal proceedings will be

conducted by videoconferencing, or telephone conferencing if videoconferencing is not

reasonably available. 2 General Order No. 26 further provides that the presiding judge will

enter orders in individual cases to extend deadlines and exclude time under the Speedy Trial

Act to address delays attributable to COVID-19.

        General Order No. 26, which is hereby incorporated by reference, was implemented

based on: (1) the President declaring a national state of emergency in response to COVID-

19; (2) the Governor of the State of Minnesota declaring a peacetime emergency to

coordinate strategy to protect Minnesotans from COVID-19 and the extension of that

emergency declaration; (3) the Governor of the State of Minnesota issuing a series of

emergency executive orders imposing certain restrictions on Minnesota residents to prevent


1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
2
  See also General Order No. 19, which went into effect on September 26, 2020, and extended the Court’s
authorization to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act
“[b]ecause the emergency created by the COVID-19 outbreak continues to materially affect the functioning of court
operations in the District of Minnesota,” In re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020); General Order No. 24, which
went into effect on December 25, 2020, vacated General Order No. 19, and extended the Court’s authorization to
conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19, Gen. Order No. 24 (D. Minn. Dec. 22, 2020).
                                                       2
         CASE 0:20-cr-00197-DWF-TNL Doc. 43 Filed 02/17/21 Page 3 of 6




and respond to COVID-19; (4) the COVID-19 restrictions imposed by local detention

facilities that impact the abilities of pretrial detainees to consult with legal counsel and

appear in-person at a U.S. Courthouse; (5) the Bureau of Prisons imposing modified

operations; (6) the resumption of limited in-person criminal hearings in July 2020 and the

resumption of limited jury trials in September 2020; (7) that effective November 30, 2020,

the Court suspended all in-person jury trials that had not already commenced and suspended

all in-person hearings, unless the presiding judge determined the in-person hearing was

necessary, through January 31, 2021; (8) that Minnesota continues to be in an area of high

risk for further COVID-19 spread and there are concerns about the potential increased

transmissibility of emerging strains of the COVID-19 virus; and (9) the interests of the health

of courtroom participants and court staff, the constitutional rights of criminal defendants, the

ability to conduct certain criminal proceedings via videoconference or telephone conference

under the CARES Act, and the public’s interest in and the Court’s duty to ensure the

effective and expeditious administration of justice. Specifically, General Order No. 26 states

the following concerning the Speedy Trial Act:

              If the proceeding must be continued, the Court finds that the
              time of the continuances implemented by this order will be
              excluded under the Speedy Trial Act, as the Court specifically
              finds that the ends of justice are served by ordering the
              continuances and outweigh the best interests of the public and of
              the criminal defendants under 18 U.S.C. § 3161(h)(7)(A).
              Absent further order of the Court or any individual judge, the
              period of exclusion shall be from March 17, 2020, or the date of
              the indictment, whichever is later, to the date that the criminal
              proceeding takes place. The Court may extend the period of
              exclusion as circumstances may warrant.

                                               3
         CASE 0:20-cr-00197-DWF-TNL Doc. 43 Filed 02/17/21 Page 4 of 6




        The Court previously inquired whether Defendant consented to conducting the

criminal motions hearing using videoconferencing. See, e.g., ECF No. 28. Defendant has

indicated through counsel that he declines to consent to videoconferencing for the criminal

motions hearing. ECF No. 39.

        For the reasons addressed in General Order No. 26 and the well-documented

concerns regarding COVID-19, and consistent with the health and safety protocols of

this Court, the criminal motions hearing scheduled for March 25, 2021 is continued and

shall now take place before Magistrate Judge Tony N. Leung on May 6, 2021, at 10:00

a.m., in Courtroom 9W, U.S. Courthouse, 300 South Fourth Street, MINNEAPOLIS,

Minnesota.

        Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide the parties reasonable time necessary for

effective preparation and to make efficient use of the parties’ resources. Further, the Court

specifically finds that the ends of justice served by ordering this continuance outweigh the

best interests of the public and Defendant’s right to a speedy trial under 18 U.S.C. §

3161(h)(7)(A). In addition, under 18 U.S.C. § 3161(h)(7)(B)(i), the Court finds that a

miscarriage of justice would result if time were not excluded under these unique

circumstances.

        Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED

that:
                                             4
 CASE 0:20-cr-00197-DWF-TNL Doc. 43 Filed 02/17/21 Page 5 of 6




1.   The parties’ Joint Motion for Extension of Motion Filing Date, ECF No. 41, is
     GRANTED.

2.   The period of time from February 8 through May 6, 2021, shall be excluded
     from Speedy Trial Act computations in this case.

3.   All responses to motions must be filed by March 24, 2021. D. Minn. LR
     12.1(c)(2).

4.   Any Notice of Intent to Call Witnesses must be filed by March 24, 2021. D.
     Minn. LR. 12.1(c)(3)(A).

5.   Any Responsive Notice of Intent to Call Witnesses must be filed by March
     29, 2021. D. Minn. LR 12.1(c)(3)(B).

6.   A motions hearing will be held pursuant to Federal Rules of Criminal
     Procedure 12(c) where:

     a.     The government makes timely disclosures and Defendant identifies in
            the motions particularized matters for which an evidentiary hearing is
            necessary; or

     b.     Oral argument is requested by either party in its motion, objection or
            response pleadings.

7.   If required, the motions hearing must be heard before Magistrate Judge Tony
     N. Leung on May 6, 2021, at 10:00 a.m., in Courtroom 9W, U.S. Courthouse,
     300 South Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

8.   IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT, the
     following trial and trial-related dates are:

     All voir dire questions and jury instructions must be submitted to
     District Judge Donovan W. Frank on or before June 25, 2021.

     This case must commence trial on July 6, 2021, at 9:00 a.m. before
     District Judge Frank in Courtroom 7C, Warren E. Burger Federal
     Building and U.S. Courthouse, 316 North Robert Street, SAINT PAUL,
     Minnesota.

9.   IF PRETRIAL MOTIONS ARE FILED, the trial date, and other related
     dates, will be rescheduled following the ruling on pretrial motions.
                                    5
       CASE 0:20-cr-00197-DWF-TNL Doc. 43 Filed 02/17/21 Page 6 of 6




            Counsel must contact the Courtroom Deputy for District Judge Frank to
            confirm the new trial date.



Dated: February   17    , 2021                    s/ Tony N. Leung
                                           TONY N. LEUNG
                                           United States Magistrate Judge
                                           District of Minnesota


                                           United States v. Ramos
                                           Case No. 20-cr-197 (DWF/TNL)




                                       6
